Stevens, J.
(concurring). I concur in the result, but ■do not think the primi-facie. evidence statute has any direct bearing on the question as to whether the court below erred in granting the peremptory instruction. There certainly must be “proof of injury inflicted by the running ■of the engines, locomotives, or cars” of the railroad before the statute raises any presumption. The very issue presented by the peremptory instruction is whether the plaintiff had made “proof of injury” at the hands of appellee — in other words, whether a current of electricity ■eVer in fact reached and shocked her. On the evidence of ■appellant and her witnesses and not on .the statutory presumption, it was for the jury to say whether there was in the first place sufficient proof of injury inflicted by appellee. The very thing upon which the statute hangs the presumption is the thing here in dispute.